Citation Nr: 1620927	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ankle degenerative joint disease, to include as secondary to service-connected left ankle scar.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), now claimed as dysthymia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2008 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at hearing before a Decision Review Officer (DRO) in March 2009 regarding service connection for the left ankle disorder.  A transcript of the proceeding is of record.

The claim for service connection for the left ankle disorder was previously remanded by the Board in September 2012 and February 2015 for further development.  Such development having been completed, the claim is now ready for further adjudication. 

The present appeal for service connection for PTSD claimed as dysthymia is in response to the Veteran's notice of disagreement with the March 2014 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for PTSD claimed as dysthymia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left ankle degenerative joint disease did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service or service-connected left ankle scar.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, a June 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct basis and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

Additionally, in January 2010, VA informed him of the criteria for service connection on a secondary basis.  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Here, the January 2010 notice was sent following the August 2008 rating decision at issue; however, the supplemental SOCs (SSOC) dated in February 2013 and June 2015 reflect readjudication of the claim, curing any potential prejudice as to the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), and VA examinations were conducted in June 2008 and October 2012.  A VA opinion was obtained in April 2015.  The Board acknowledges that the Veteran testified during his March 2009 DRO hearing that he was treated by a private physician, Dr. F.A., in 1970 and the Board notes that treatment records from that physician have not been associated with the file.  However, the Veteran has not requested that such records be obtained but rather has indicated that they are not obtainable.  In this regard, the Veteran testified that the physician had passed away and that he did not believe the physician wrote any notes regarding the treatment as the appointment was actually for his grandmother.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination reports, in the September 2012, the Board found the June 2008 VA examination report to be confusing and remanded the claim for a new VA examination.  Such examination was provided in October 2012.  In the February 2015 remand, the Board remanded for an addendum opinion as the October 2012 opinion did not adequately express rationale for the negative opinion.  The Board finds that the April 2015 VA examination report corrected any prior inadequacy.  In this regard, the April 2015 VA examiner explained in detail why the Veteran's in-service injury did not lead to degenerative joint disease, and that there was no relationship between the service-connected residuals of the in-service injury and the fracture(s) which occurred following service.  

The Board acknowledges the Veteran's March 2015 statement challenging the adequacy of a prior VA examination indicating that the examiner did not actually examine his ankle.  The Veteran did not specify to which examination he was referring but as he referenced the examiner being male, the Board understands the reference to be to the June 2008 VA examiner.  The Veteran was reexamined by a female examiner in October 2012 and has not indicated any dissatisfaction with the examination.  Further, as discussed above, the Board finds that the April 2015 VA examination report resolved any prior examination or opinion inadequacy as the examiner explained the basis for her determination and there is no indication that reexamination of the ankle would result in different findings.  

Moreover, as explained below, the Board acknowledges that the April 2015 VA addendum opinion does not contain the specific phrases typically used in VA opinions.  However, a remand to obtain an addendum opinion that uses the specific language is not necessary as the Board is able to apply the appropriate legal standard when analyzing the opinion in its current state.  Moreover, the Veteran himself has expressed dissatisfaction with VA taking too long to render a decision due to doctors not using specific language and that he wants a fair decision as soon as possible.  See March 2015 statement.  As such, further remand to reword the opinion is not required. 

This matter was previously before the Board in September 2012 and February 2015, at which time it was remanded for further development.  Consistent with the September 2012 and February 2015 remand directives, the Veteran was afforded a VA examination in October 2012 and VA addendum opinion was obtained in April 2015.  Thus, the Board finds substantial compliance with the September 2012 and February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran maintains that his current left ankle symptoms, which have been attributed to degenerative joint disease, are directly related to a left ankle injury incurred in service.  Alternatively, he contends that his left ankle disorder is related to the service-connected left ankle scar associated with the same in-service injury.  

There is no dispute that the Veteran has a current left ankle disability.  See e.g., October 2012 VA examination report which noted a diagnosis of left ankle degenerative joint disease.  Thus, the first required element, a current disability, has been met. 

Similarly, there is no dispute that the Veteran incurred an in-service injury to the left ankle.  See August 1969 STRs.  Service connection has been granted for a scar associated with the injury.  As an in-service injury and service-connected disability have been shown, the second element required for service connection under either theory of entitlement, has also been met.  

Thus, the question that remains is whether the Veteran has a current left ankle disability that was incurred within one year of service, was caused by the in-service fall, or was caused or aggravated by the service-connected scar associated with the fall.  For the reasons explained below, the Board finds that service connection is not warranted for degenerative joint disease of the left ankle, on any of these bases. 

As an initial matter, service connection for degenerative joint disease in the left ankle, on a presumptive basis, is not warranted.  In this regard, left ankle degenerative joint disease was not shown within the one-year presumptive period following service.  See X-ray reports dated in October 1969 and December 1970, which were negative for abnormalities in the left ankle.  

By way of background, the Veteran's in-service left ankle injury occurred when he fell in service.  See e.g., DRO hearing transcript.  The Veteran reported that he and his fellow soldiers came under attack while playing cards in a tent.  He reported that they had to run out of the tent and that his left ankle sustained an abrasion when he dove in between bunkers to dodge gunfire.  He reported that he did not realize that he was injured until later, when he looked down and noticed that his ankle was bleeding.  He was subsequently treated for a left ankle abrasion and cellulitis, with medication as well as topical antibiotics.  See DRO hearing transcript and STRs.  An August 1969 STR noted the Veteran's report that he was injured when he slipped off of a sandbag and skinned his ankle.  The Veteran was transferred to a hospital in Japan where it was noted that his cellulitis was healed.  He was placed on light duty for 30 days and told not to wear combat boots for that period.  Shortly thereafter, he was discharged from service.  In service clinical records dated in August 1969 note that X-rays of the left ankle were within normal limits.  The August 1969 separation examination noted normal lower extremities and feet but noted the small abrasion on the left ankle under the section entitled "skin, lymphatics." 

In September 1969, the Veteran filed a claim for left ankle cellulitis and pitted edema.  In October 1969, he underwent a VA examination where he complained of occasional ankle swelling, pain, and weakness after exercise.  X-rays taken in conjunction with the examination resulted in a finding of no bony or articular abnormalities demonstrated and the soft tissue shadows were definitely not abnormal.   

Service-connection for the left ankle scar was granted in December 1969.   

In December 1970, the Veteran was provided with a compensation and pension examination regarding the scar.  The VA examiner noted that the Veteran stood on his toes very well and walked normally during the December 1970 examination.  See March 1971 addendum report.  The examiner noted that the Veteran did not take any medication for treatment.  The examiner also noted the Veteran's report that when he is on his left ankle a lot over a period of several hours, the ankle seems a little bit tired.  X-rays taken in conjunction with the December 1970 VA examination were negative.  

The Veteran has reported that his family doctor, Dr. F.A., prescribed a brace for the left ankle in 1970.  DRO hearing transcript page 7.  The Veteran acknowledged that the doctor did not take X-rays of the ankle but made the determination by looking at the ankle.  The Veteran also reported that Dr. F.A. has passed away and that he was unaware of Dr. F.A. making any record of the diagnosis since the appointment was actually for the Veteran's grandmother.  DRO transcript page 8. 

The Veteran reported that he next injured his ankle sometime around 1978, when it gave out one day in the winter.  See DRO transcript page 5.  He reported that he was going up steps and his left ankle had been hurting.  He reported that when he stepped up, the ankle gave way and he cracked it on the step.  He reported that he received private treatment for the injury.  Id.  The Veteran reported that the private physician told the Veteran that the ankle was broken.  The Veteran reported that between the time that he was discharged from service in 1969 and the injury in 1978, his ankle was tender and would hurt on and off when the weather was cold.  DRO transcript page 6.  He reported that he wore a stocking or ankle brace since the time of the 1978 injury when his ankle is bad.  

Next, an October 1979 X-ray report associated with emergency room treatment following a fall on stairs at that time, revealed a chip fracture avulsed from the tip of the medial malleolus in good position.  The X-ray report also noted that there had been another fracture of the navicular which was healed with a rounded ossicle.  The conclusion was a chip fracture of the medial malleolus without much swelling.  The X-ray technician also noted that "the given history and radiographic changes are not correlatable so that both of the described injuries may be remote." 

A June 1980 private treatment record from Dr. A.R. indicated that the Veteran had another inversion injury to his left ankle while playing softball.  He reported that he was able to continue running following the injury.  He was noted to have full range of motion and recommended to tape his ankle prior to playing sports. 
  
An April 1981 follow up treatment record noted the Veteran's reports that he was fine playing football, softball and basketball (since he was last treated) but then started having pain over the anterior and lateral aspect of the left ankle.  On examination the Veteran had full range of motion with slight tenderness and slight swelling.  X-rays showed spurring of the distal anterior aspect of the talus and also distal tibia with a small exostosis.  Dr. A.R., noted a diagnosis of early degenerative arthritis with synovitis based on the X-ray evidence.

A May 2004 treatment record from Dr. J.A. indicates that the Veteran complained of having left ankle pain, possibly secondary to an injury that had occurred 30 years prior.  Physical examination revealed pain at the latter gutter of the left ankle with positive edema and pain upon palpation.  Dr. J.A. noted that there was also pain at the anterior of the left ankle and pain with range of motion of the left ankle.  Dr. J.A. noted that there was no cellulitis at that time.  Dr. J.A. also noted left foot findings, which are not at issue here.  Dr. J.A. diagnosed left ankle degenerative joint disease/capsulitis as well as other left foot diagnoses which again, are not presently on appeal.  With respect to degenerative joint disease, Dr. J.A. noted that it was difficult to associate the degenerative joint disease to a previous injury and that it could be from regular wear and tear. 

A September 2004 VA compensation and pension examination regarding the service-connected scar, noted the Veteran's reports of continuity of symptomatology including decreased stability in the ankle, since service.  The examiner noted the Veteran's report that because of the decreased instability, he incurred ankle fractures post-service.  The examiner also noted an impression that the Veteran had an ankle sprain or fracture from service and that decreased stability of the ankle resulted in further damage to the ankle.  The examiner did not indicate a basis for the opinion.  Additionally, the examiner noted that the Veteran's chart was not available for review in the clinic.  The examiner did not indicate that the Veteran's claims file or treatment records had been reviewed.  

The Veteran offered sworn testimony at his DRO hearing that during one of his compensation and pension examinations for his service-connected scar, he reported that his left ankle bone was worse.  See DRO transcript page 4.  He did not specify during which examination he reported the condition.  The Veteran reported that he believed that his ankle bone had begun to deteriorate at that time.  Id.  He also reported that he had pain and discomfort with the ankle at that time.  He reported that he has been treated for the left ankle symptoms on and off by his regular physician, Dr. R.G., since 2000.  He has also reported current symptoms such as weakness and pain.  DRO transcript page 9.  He also reported that at times he has walked pigeon-toed to relieve his pain. 

In a March 2013 letter, Dr. R.G. noted that the Veteran had been his patient for more than a decade.  Dr. R.G. noted that since the Veteran's first visit, he was aware of the Veteran's in-service injury to his left ankle.  Dr. R.G. noted that the service injury incapacitated the Veteran for months and gave him chronic pain from that point on.  Dr. R.G. noted that although the Veteran suffered recurrent injuries, the reasons for those injuries could be attributed to weakness and instability as a result of the original injury.  Dr. R.G. noted that it is impossible to prove beyond a shadow of a doubt that the Veteran's current ankle pain is the direct result of his original injury but that because his other ankle does not bother him at all, it is reasonable to associate everything that has happened since, as a result of the original injury.  Dr. R.G. found that such assumption was the most logical conclusion.  

The Veteran has also been provided with VA examinations and/or opinions to determine the etiology of his left ankle degenerative joint disease.  As discussed above, the Board previously found the June 2008 and October 2012 VA examination reports to be incomplete.  However, the April 2015 opinion adequately addressed the question of a relationship between the Veteran's current left ankle disability, his in-service injury, and/or the service-connected left ankle scar. 

In June 2008, the Veteran reported left ankle pain, weakness, swelling, instability and/or giving way, fatigability and lack of endurance during a VA examination of the left ankle.  The Veteran denied needing a brace.  X-rays were undertaken which revealed minimal ankle arthritis, a spur on anterior neck of the talus, and medial malleolus that was healed.  The examiner opined that the Veteran's ankle arthritis was not a result of his laceration/cellulitis that occurred during service and that the medial malleolus fracture sustained post-service may have contributed to accelerating the Veteran's arthritis.  

In October 2012, the VA examiner considered the Veteran's report regarding his left ankle injury in service, that he went to sick call and that the ankle subsequently swelled and he was med-evacuated to Japan due to cellulitis in the ankle.  The examiner also considered the Veteran's statements regarding his symptoms including that the ankle stayed sore after the injury and continued with swelling and that he ended up breaking the left ankle while carrying groceries in the 1970's.  The examiner noted the diagnosis of degenerative joint disease in the left ankle and determined there was evidence of prior trauma without an acute osseous abnormality and that findings were similar to the June 2008 examination report.  The examiner opined that the current disability was less likely than not incurred in or caused by the in-service injury.  The examiner reasoned that as the Veteran's service records only indicated an abrasion to the left ankle with mild cellulitis and treated with topical antibiotics, and the Veteran later fractured the same ankle out of the military, it is less likely than not that the left ankle orthopedic disability is related to the in-service ankle abrasion and development of cellulitis with pitting edema in service.  The examiner also opined that it was more likely related to his later fracture and degenerative joint disease.  

The Board found that the October 2012 VA opinion did not contain adequate rationale and remanded for an addendum opinion in February 2015.  The addendum opinion was obtained in April 2015 from the same examiner. 

In the April 2015 addendum opinion, the VA examiner reviewed all of the evidence of record and set forth rationale for the negative nexus opinion rendered in October 2012.  The examiner explained the Veteran's in-service abrasion was a minor scrape that developed into mild cellulitis, which the examiner defined as an infection.  The examiner noted that it was treated with medication and topical antibiotics.  The examiner noted that cellulitis is commonly caused by trauma to the skin, especially in a dirty environment.  The examiner also noted that once treated with antibiotics, cellulitis clears and there are normally no residuals.  The examiner also explained that cellulitis "certainly does not cause life-long pain or discomfort."  The examiner based this explanation on medical literature which she noted confirmed that there are not typically sequelae with cellulitis like degenerative joint disease or arthritis.  The examiner explained that it is a known fact that trauma such as a fracture can be a precursor to degenerative joint disease.  The examiner concluded that the Veteran's current degenerative joint disease was at least as likely as not due to the post-service fracture.  The examiner based that determination on her impression that the Veteran's initial injury in service seems to have been relatively minor.  

With respect to whether the underlying injury in service, or the service-connected scar led to the post-service fracture, the examiner opined that there was "absolutely no association between any scarring (which is this case was very mild) or residuals from this injury and his [post-service] left ankle fracture."  The examiner explained that without having any other evidence of what his injury entailed from 1969 other than a "mild abrasion" per his medical records, he would not have any residuals that would encourage further injury or disability.  

Having carefully reviewed the record, the Board concludes that service connection for the left ankle disability is not warranted as the weight of the evidence is against the claim.  In this regard, the Board places a high probative value on the April 2015 VA addendum opinion as it was based upon a physical examination of the Veteran (in October 2012), review of the complete file, including the Veteran's lay statements and sworn testimony, prior VA examination reports, private records, and STRs.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  In this regard, she addressed all of the theories of entitlement, including whether the degenerative joint disease is related to the in-service fall, scar, or service-connected scar, including whether the intercurrent injuries were caused or aggravated by the service-connected scar.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to such an opinion.  

The Board acknowledges that the April 2015 VA examiner did not word the opinion using the specific phrases as typically expressed by VA examiners; however, the Board finds the examiner's conclusion that there is "absolutely no association between any scarring (which is this case was very mild) or residuals from this injury and his [post-service] left ankle fracture" sufficiently expresses the opinion that the intercurrent left ankle fracture (which the examiner found likely caused the current degenerative joint disease) was not due to either the in-service injury, or service-connected scar.  

Moreover, the examiner explained that given the description of the in-service abrasion for which the Veteran is service-connected, he would not have any residuals that would "encourage further injury or disability."  The description of "encouraging further injury or disability" adequately addresses the question of whether the service-connected scar may have caused or aggravated the Veteran's degenerative joint disease.  

The Board acknowledges the Veteran's statements regarding continuity of symptomatology since service as well as sworn testimony that his family doctor noticed degeneration of the Veteran's left ankle and prescribed an ankle brace, in 1970.  See DRO transcript.  However, treatment records documenting prescription of a brace in 1970 are not of record and the Veteran acknowledges that X-rays were not taken at that time.  Id.  The Board finds that the statement regarding the brace prescription is not credible as there is no record of the same closer in time to the claimed appointment.  To the contrary, X-rays dated in October 1969 and December 1970 indicate normal findings.   

Moreover, the private treatment records dated in 1979, contemporaneous with the documented fracture following service, do not indicate that the Veteran reported any continuity of symptomatology since service at that time, much less the in-service injury or the need for at least occasional use of an ankle brace.  The Board places a high probative value on the statements made while seeking medical treatment.  Thus, the Board finds the Veteran's later statements made in connection with his claim for service connection regarding continuity of symptomatology since service, including requiring a brace, are not credible as they are contradicted by the evidence dated in 1979.  

The Board also acknowledges the October 1979 private X-ray which revealed an indication that there was evidence of fracture injuries that may be remote.  However, the Board emphasizes that X-rays immediately following separation were negative for any abnormalities.  Thus, at most, the October 1979 X-ray report may demonstrate that the Veteran may have injured his left ankle at some other point, post-service.  The report has limited probative value as it does not demonstrate that a left ankle fracture occurred during service. 

The Board acknowledges that the September 2004 VA examiner indicated that the Veteran had decreased stability in the left ankle that was due to the in-service injury and that his subsequent fracture was due to the in-service injury.  However, the September 2004 VA examiner did not provide a basis for the opinion and it appears that the examiner's opinion is merely a restatement of the Veteran's reported history.  In this regard, the Board notes that the examiner mentioned that the Veteran's file was not available and there is no indication that the VA examiner was aware of the clinical findings made at the time of the in-service injury.  Thus, the Board affords the opinion only a limited probative value. 

Similarly, Dr. R.G.'s March 2013 letter is based on the Veteran's reported history.  There is no indication that Dr. R.G. reviewed the Veteran's service treatment records.  In fact, it is clear that Dr. R.G. was not aware of all of the facts surrounding the in-service injury.  In this regard, Dr. R.G. explained that he based the positive opinion on the fact that the Veteran's injury in-service incapacitated him for several months and gave him chronic pain from that point on.  However, a review of the record does not reveal any such incapacitation.  In fact, his hospital discharge summary indicated that he was ready to return to duty, albeit on a 30 day light duty profile.  Although STRs show that the Veteran was given a light duty profile and told not to wear combat boots for 30 days, STRs note that he had full range of motion, no swelling or edema.  A physical examination prior to the hospital discharge showed the ankle to be within normal limits with the exception of a small wound in the lateral side.  

Further, in the March 2013 letter, Dr. R.G. referenced the Veteran's "sprain or fracture" in service but X-rays in service were within normal limits.  The Veteran was never diagnosed with a sprain or fracture in service.  Rather, he was treated for a mild abrasion which he reported at the time as being a result of the slipping off of a sandbag.  

Finally, regarding Dr. R.G.'s statement that the in-service injury caused the Veteran chronic pain from service on, the Board has already found the Veteran's statements regarding continuity of symptomatology to be not credible.  As Dr. R.G.'s opinion is based on inaccurate facts, the Board affords the opinion only a limited probative value. 
 
The Board has also considered the Veteran's statements that he believes his current disorder is related to the injury in service, or that the service-connected disability resulted in a post-service fracture which has led to the current degenerative joint disease.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As the Veteran's statements regarding etiology of his degenerative joint disease are not competent, they are not afforded any probative value. 

In short, there is no competent, credible evidence of record affirmatively linking the Veteran's current left ankle degenerative joint disease to his in-service injury or service-connected left ankle scar.  The only competent and credible evidence of record regarding etiology of the degenerative joint disease, are the October 2012 and April 2015 VA opinions.  As discussed above, the October 2012 VA opinion was incomplete; however, the Board affords the April 2015 VA opinion a high probative value.  

In light of the above, the weight of the credible and probative evidence demonstrates that the Veteran's current left ankle degenerative joint disease is not related to his active service or caused or aggravated by the service-connected left ankle scar.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for left ankle degenerative joint disease is denied.


REMAND

With respect to the claim for service connection for PTSD now claimed as dysthymia, a remand is necessary in order to provide the Veteran with a statement of the case.  In a March 2014 rating decision, the AOJ denied the claim for service connection.  The Veteran submitted a notice of disagreement in April 2014 and requested review by a Decision Review Officer (DRO).  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to the determination, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon, supra.  Additionally, as DRO review was also requested, such should occur first.  See 38 C.F.R. § 3.2600.  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for PTSD now claimed as dysthymia.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


